Exhibit 10.3

AGREEMENT

This AGREEMENT (“Agreement”), dated as of February 21, 2018, by and between
DIEBOLD NIXDORF, INCORPORATED, an Ohio corporation (the “Company”), and Gerrard
Schmid (the “Employee”).

WHEREAS, the Company develops, manufactures, sells, installs, operates, and
monitors various products, systems, and services, including software solutions;

WHEREAS, the Company wishes to employ the Employee or, if the Employee is
already employed by the Company, the Company wishes to continue to employ the
Employee;

WHEREAS, the Company desires to set forth the general terms of the Employee’s
employment with the Company in connection with a Change in Control (as defined
below);

WHEREAS, the Company and the Employee entered in the an offer letter agreement
dated February 21, 2018 (the “Offer Letter”)

WHEREAS, the Employee is a key employee who is expected to make, or continue to
make, major contributions to the profitability, growth and financial strength of
the Company and its Subsidiaries (as that term is hereafter defined);

WHEREAS, the Company recognizes that, as is the case for most publicly held
companies, the possibility of a Change in Control (as that term is hereafter
defined) exists;

WHEREAS, the Company desires to assure itself and its Subsidiaries of both
present and future continuity of management in the event of a Change in Control
and desires to establish certain minimum compensation rights for key employees,
including the Employee, applicable in the event of a Change in Control;

WHEREAS, the Company wishes to ensure that key employees are not practically
disabled from discharging their duties upon a Change in Control; and

WHEREAS, the Employee is willing to render services on the terms and subject to
the conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the premises, the Company and the Employee
agree as follows.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1. Certain Definitions. For the purposes of this Agreement, the following terms
shall have the respective meanings set forth below:

 

  (a) “Board” means the board of directors of the Company.



--------------------------------------------------------------------------------

  (b) “Cause” means that, prior to any termination pursuant to Section 5(b)
hereof for “Cause”, the Employee shall have committed:

  (1) an intentional act of fraud, embezzlement or theft in connection with his
or her duties or in the course of his or her employment with the Company or any
Subsidiary;

 

  (2) intentional wrongful damage to property of the Company or any Subsidiary;

 

  (3) intentional wrongful disclosure of secret processes or confidential
information of the Company or any Subsidiary; or

 

  (4) intentional wrongful engagement in any competitive activity which would
constitute a material breach of the duty of loyalty (“Competitive Activity”);

and any such act shall have been materially harmful to the Company and its
Subsidiaries taken as a whole. For purposes of this Agreement, no act, or
failure to act, on the part of the Employee shall be deemed “intentional” if it
was due primarily to an error in judgment or negligence, but shall be deemed
“intentional” only if done, or omitted to be done, by the Employee not in good
faith and without reasonable belief that his or her action or omission was in or
not opposed to the best interest of the Company and its Subsidiaries.

Notwithstanding the foregoing, the Employee shall not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to the Employee a copy of a resolution duly adopted by the affirmative
vote of not less than three-quarters of the Board then in office at a meeting of
the Board called and held for such purpose (after reasonable notice to the
Employee and an opportunity for the Employee, together with his or her counsel,
to be heard before the Board), finding that, in the good faith opinion of the
Board, the Employee had committed an act set forth above in this Section 1(b)
and specifying the particulars thereof in detail. Nothing herein shall limit the
right of the Employee or his or her beneficiaries to contest the validity or
propriety of any such determination.

 

  (c) “Change in Control” means the occurrence of any of the following during
the Term:

 

  (1)

the acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty percent (30%) or
more of either: (A) the then-outstanding shares of common stock of the Company
(the “Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (“Voting Stock”); provided, however, that for purposes
of this subsection (1), the following acquisitions shall not constitute a Change
in Control: (i) any acquisition directly from the Company, (ii) any acquisition
by the

 

2



--------------------------------------------------------------------------------

  Company, (iii) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Subsidiary, or (iv) any
acquisition by any Person pursuant to a transaction which complies with clauses
(A), (B) and (C) of subsection (3) below; or

 

  (2) individuals who, as of the date hereof, constitute the Board (as modified
by this subsection (2), the “Incumbent Board”), cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the date hereof
whose election, or nomination for election by the Company’s shareholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered as though such individual were
a member of the Incumbent Board, but excluding for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

  (3) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (A) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Company Common Stock and Voting
Stock immediately prior to such Business Combination beneficially own, directly
or indirectly, more than fifty percent (50%) of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the entity resulting from such Business
Combination (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries) in substantially the same
proportions relative to each other as their ownership, immediately prior to such
Business Combination, of the Company Common Stock and Voting Stock of the
Company, as the case may be, (B) no Person (excluding any entity resulting from
such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Company or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty percent
(30%) or more of, respectively, the then-outstanding shares of common stock of
the entity resulting from such Business Combination, or the combined voting
power of the then-outstanding voting securities of such corporation except to
the extent that such ownership existed prior to the Business Combination and
(C) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement, or of the
action of the Board providing for such Business Combination; or

 

3



--------------------------------------------------------------------------------

  (4) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

A “Change in Control” will be deemed to occur (i) with respect to a Change in
Control pursuant to subsection (1) above, on the date that any Person becomes
the beneficial owner of thirty percent (30%) or more of either the Company
Common Stock or the Voting Stock, (ii) with respect to a Change in Control
pursuant to subsection (2) above, on the date the members of the Incumbent Board
first cease for any reason (other than death or disability) to constitute at
least a majority of the Board, (iii) with respect to a Change in Control
pursuant to subsection (3) above, on the date the applicable transaction closes
and (iv) with respect to a Change in Control pursuant to subsection (4) above,
on the date of the shareholder approval. Notwithstanding the foregoing
provisions, a “Change in Control” shall not be deemed to have occurred for
purposes of this Agreement solely because of a change in control of any
Subsidiary by which the Employee may be employed.

 

  (d) “Date of Termination” means the date on which the Employee incurs a
“separation from service,” within the meaning of Section 409A of the Internal
Revenue Code of 1986, as amended (“Code”), with the Company and its
Subsidiaries.

 

  (e) “Disabled” means the Employee has become permanently disabled within the
meaning of, and begins actually to receive disability benefits pursuant to, the
long-term disability plan in effect immediately prior to the Change in Control
for key employees of the Company and its Subsidiaries.

 

  (f) “Good Reason” means:

 

  (1) failure to elect, reelect or otherwise maintain the Employee in the
offices or positions in the Company or any Subsidiary which the Employee held
immediately prior to a Change in Control, or the removal of the Employee as a
director of the Company (or any successor thereto) if the Employee shall have
been a director of the Company immediately prior to the Change in Control;

 

  (2) a material reduction in the nature or scope of the responsibilities or
duties attached to the position or positions with the Company and its
Subsidiaries which the Employee held immediately prior to the Change in Control,
a material reduction in the aggregate of the Employee’s Base Pay (as that term
is hereafter defined) and Incentive Pay (as that term is hereafter defined)
opportunity received from the Company, or the termination of the Employee’s
rights to any material Employee Benefits (as that term is hereafter defined) to
which he or she was entitled immediately prior to the Change in Control or a
material reduction in scope or value thereof without the prior written consent
of the Employee;

 

4



--------------------------------------------------------------------------------

  (3) the liquidation, dissolution, merger, consolidation or reorganization of
the Company or transfer of all or a significant portion of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization or otherwise) to which all or a significant
portion of its business and/or assets have been transferred (directly or by
operation of law) shall have assumed all duties and obligations of the Company
under this Agreement pursuant to Section 13 hereof;

 

  (4) the Company shall relocate its principal executive offices, or the Company
or any Subsidiary shall require the Employee to have his or her principal
location of work changed, to any location which is in excess of 50 miles from
the location thereof immediately prior to the Charge in Control or the Company
or any Subsidiary shall require the Employee to travel away from his or her
office in the course of discharging his or her responsibilities or duties
hereunder significantly more (in terms of either consecutive days or aggregate
days in any calendar year) than was required of him or her prior to the Change
in Control without, in either case, the Employee’s prior written consent; or

 

  (5) without limiting the generality or the effect of the foregoing, any
material breach of this Agreement by the Company or any successor thereto.

The Employee is not entitled to assert that his or her termination is for Good
Reason unless the Employee gives the Company written notice of the event or
events that are the basis for such claim within ninety (90) days after the event
or events occur, describing such claim in reasonably sufficient detail to allow
the Company to address the event or events and a period of not less than thirty
(30) days after to cure the alleged condition.

 

  (g) “Subsidiary” means a corporation, company or other entity (i) more than
fifty percent (50%) of whose outstanding shares or securities (representing the
right to vote for the election of directors or other managing authority) are, or
(ii) which does not have outstanding shares or securities (as may be the case in
a partnership, joint venture or unincorporated association), but more than fifty
percent (50%) of whose ownership interest representing the right generally to
make decisions for such other entity is, now or hereafter owned or controlled,
directly or indirectly, by the Company, but such corporation, company or other
entity shall be deemed to be a Subsidiary only so long as such ownership or
control exists.

 

  (h)

“Term” means the period commencing as of the date hereof and expiring as of the
close of business two years from the date of the agreement, provided, however,
that (i) commencing on January 1, 2017 and each January 1 thereafter, the Term
shall automatically be extended for an additional year unless, not later than
September 30 of the year immediately preceding such January 1, the Company or

 

5



--------------------------------------------------------------------------------

  the Employee shall have given notice that it or he/she, as the case may be,
does not wish to have the Term extended and (ii) upon a Change in Control, the
Term shall be extended to the third anniversary of such Change in Control.
Notwithstanding the foregoing, subject to Section 11 hereof, if, at any time
prior to a Change in Control, the Employee for any reason is no longer an
employee of the Company or a Subsidiary, thereupon the Term shall be deemed to
have expired.

 

2. Acknowledgment of Consideration. The Employee agrees that this Agreement was
entered into for good and valuable consideration, including, but not limited to
the Company’s employment or continued employment of the Employee, the Company’s
provision of Protected Information (as that term is hereafter defined) to the
Employee, and the compensation and benefits associated with that employment.

 

3. Employment Prior to a Change in Control. Prior to a Change in Control, the
following terms shall govern the Employee’s employment.

 

  (a) Employment. The Employee is employed on an indefinite term contract
subject to the terms of the Offer Letter. The Employee understands and agrees
that nothing in this Agreement constitutes an express or implied contract, or
any promise or commitment, guaranteeing continued employment with the Company.

 

  (b) General Employment Duties. The Employee agrees to diligently perform his
or her job duties as may be assigned by the Company to the best of his or her
ability. The Employee will keep informed of the Company’s policies, procedures,
and practices, and will comply with them at all times. The Employee also agrees
that, while employed by the Company, the Employee shall not engage in any
activity that might impair or otherwise interfere with the proper performance of
the Employee’s duties or responsibilities.

 

4. Employment Following a Change in Control. Effective only upon a Change in
Control, the following terms shall apply:

 

  (a) The Employee shall devote substantially all of his or her time during
normal business hours (subject to vacations, sick leave and other absences in
accordance with the policies of the Company and its Subsidiaries as in effect
for key employees immediately prior to the Change in Control) to the business
and affairs of the Company and its Subsidiaries, but nothing in this Agreement
shall preclude the Employee from devoting reasonable periods of time during
normal business hours to (i) serving as a director, trustee or member of or
participant in any organization or business so long as such activity is not
directly competitive with the business of the Company as then being carried on,
(ii) engaging in charitable and community activities, or (iii) managing his or
her personal investments.

 

6



--------------------------------------------------------------------------------

  (b) For his or her services pursuant to Section 4(a) hereof, the Employee
shall (i) be paid an annual base salary at a rate not less than the Employee’s
annual fixed or base compensation (payable monthly or otherwise as in effect for
key employees of the Company immediately prior to the occurrence of a Change in
Control) or such higher rate as may be approved from time to time by the Board,
the Compensation Committee thereof or management (which base salary at such rate
is herein referred to as “Base Pay”) and (ii) have a bona fide opportunity to
earn an annual amount equal to not less than the annual bonus, incentive or
other opportunity for payments of cash compensation in addition to the amounts
referred to in clause (i) above made or to be made in regard to services
rendered in any calendar year during the year in which the Change in Control
occurred pursuant to any bonus, incentive, profit-sharing, performance,
discretionary pay or similar policy, plan, program or arrangement of the Company
or any Subsidiary or any successor thereto providing an annual cash bonus
opportunity at least equal to the cash bonus opportunity payable thereunder (in
both value and achievability) prior to a Change in Control (“Incentive Pay”);
provided, however, that with the prior written consent of the Employee, nothing
herein shall preclude a change in the mix between Base Pay and Incentive Pay so
long as the aggregate annual cash compensation opportunity for the Employee in
any one calendar year is not reduced in connection therewith or as a result
thereof; and provided further, however, that in no event shall any increase in
the Employee’s aggregate cash compensation or any portion thereof in any way
diminish any other obligation of the Company under this Agreement.

 

  (c) For his or her services pursuant to Section 4(a) hereof, the Employee
shall be a full participant in, and shall be entitled to the perquisites,
benefits and service credit for benefits as provided under, any and all employee
retirement, income and welfare benefit policies, plans, programs or arrangements
in which key employees of the Company or its Subsidiaries participate, including
without limitation any stock option, stock purchase, stock appreciation,
restricted stock grant, savings, pension, supplemental retirement or other
retirement, income or welfare benefit, deferred compensation, group and/or
executive life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by the Company or any Subsidiary), disability,
salary continuation, expense reimbursement and other employee benefit policies,
plans, programs or arrangements that may now exist or any equivalent successor
policies, plans, programs, or arrangements that may be adopted hereafter by the
Company or any Subsidiary providing perquisites, benefits and service credit for
benefits at least equal to those provided or are payable thereunder prior to a
Change in Control (collectively, “Employee Benefits”); provided, however, that
except as expressly provided in, and subject to the terms of, Section 6(a)(1)(B)
hereof, the Employee’s rights thereunder shall be governed by the terms thereof
and shall not be enlarged hereunder or otherwise affected hereby. Subject to the
proviso in the immediately preceding sentence, if and to the extent such
perquisites, benefits or service credit for benefits are not payable or provided
under any such policy, plan, program or arrangement as a result of the amendment
or termination thereof, then the Company shall itself pay or provide therefor.
Nothing in this Agreement shall preclude improvement or enhancement of any such
Employee Benefits, provided that no such improvement shall in any way diminish
any other obligation of the Company under this Agreement.

 

7



--------------------------------------------------------------------------------

5. Termination of Employment Following a Change in Control.

 

  (a) Death or Disability. The Employee’s employment shall terminate
automatically if the Employee dies or becomes Disabled following a Change in
Control.

 

  (b) Cause. The Company may terminate the Employee’s employment for Cause or
without Cause following a Change in Control.

 

  (c) Good Reason. The Employee’s employment may be terminated by the Employee
for Good Reason or by the Employee voluntarily without Good Reason following a
Change in Control.

 

  (d) Notice of Termination. Any termination by the Company for Cause, or by the
Employee for Good Reason, shall be communicated by Notice of Termination to the
other party hereto given in accordance with Section 13(b). “Notice of
Termination” means a written notice that (1) indicates the specific termination
provision in this Agreement relied upon, (2) to the extent applicable, sets
forth in reasonable detail the facts and circumstances claimed to provide a
basis for termination of the Employee’s employment under the provision so
indicated, and (3) if the termination date is other than the date of receipt of
such notice, specifies the termination date (which termination date shall be not
more than thirty (30) days after the giving of such notice). The failure by the
Employee or the Company to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Good Reason or Cause shall not
waive any right of the Employee or the Company, respectively, hereunder or
preclude the Employee or the Company, respectively, from asserting such fact or
circumstance in enforcing the Employee’s or the Company’s respective rights
hereunder.

 

6. Exclusive Obligations of the Company upon Certain Terminations Following a
Change in Control.

 

  (a) Good Reason; Other Than for Cause. If, during the three (3) year period
following a Change in Control, (X) the Company terminates the Employee’s
employment other than for Cause, death, or Disability or (Y) the Employee
resigns for Good Reason:

 

  (1) the Company shall pay to the Employee (or the Employee’s estate or
beneficiary, in the event of the Employee’s death after the Date of
Termination), at the time specified herein (except as otherwise provided by
Section 13(d)), the following amounts:

 

  (A) a lump sum payment equal to the sum of (i) two times the Base Pay of the
Employee plus (ii) two times the target annual Incentive Pay of the Employee, in
lieu of any further payments to the Employee for periods subsequent to the Date
of Termination (collectively, the “Severance Payment”), payable within six
(6) business days following the Date of Termination, provided all conditions to
payment have been satisfied;

 

8



--------------------------------------------------------------------------------

  (B) the Company will pay you a lump sum amount, paid without 60 days of the
Date of Termination of the annual incentive award at the grater of (i) target or
(ii) actual performance, for the calendar year that includes the Date of
Termination; provided such amount shall be adjusted on a prorated basis,

 

  (C) commencing on the Date of Termination and continuing until the earlier of
(i) the expiration of the two year anniversary of the Date of Termination,
(ii) the Employee’s death, or (iii) the Employee’s attainment of age 65 (such
time period, the “Benefits Period”), the Company shall continue to provide the
Employee (and the Employee’s eligible dependents and beneficiaries) with
medical, dental, vision, and prescription drug benefits (collectively “health
benefits”) and life insurance benefits substantially similar to those which the
Employee was receiving or entitled to receive immediately prior to the Date of
Termination (and if and to the extent that such benefits shall not or cannot be
paid or provided under any policy, plan, program or arrangement of the Company
or its Subsidiaries solely in order to comply with applicable law or due to the
fact that the Employee is no longer an officer or employee of the Company and
its Subsidiaries, then the Company shall itself pay or provide for the payment
to the Employee (and the Employee’s eligible dependents and beneficiaries) such
health benefits and life insurance benefits). The Employee shall pay the cost,
on an after-tax basis, for the continued health benefits coverage, on or about
January 31 of the year following the year in which the Date of Termination
occurs and continuing on or about each January 31 until January 31 of the year
following the last year of the Benefits Period, and concurrently therewith (and
no later than March 15 following each such January 31) the Company will make a
lump sum payment to the Employee such that, after payment of all taxes incurred
by the Employee as a result of the Employee’s receipt of the continued health
benefits coverage and payment by the Company, the Employee retains an amount
equal to the amount the Employee paid during the immediately preceding calendar
year for the health benefits coverage described in this Section 6(a)(1)(B).
Without otherwise limiting the purposes or effect of Section 7 hereof, benefits
provided or payable to the Employee pursuant to this Section 6(a)(1)(B) by
reason of any “welfare benefit plan” of the Company (as the term “welfare
benefit plan” is defined in Section 3(1) of the Employee Retirement Income
Security Act of 1974, as amended) shall be reduced to the extent comparable
welfare benefits are actually received by the Employee from another employer
during the Benefits Period; and

 

9



--------------------------------------------------------------------------------

  (D) a lump sum payment in an amount equal to the additional benefits that the
Employee would have accrued under each qualified or nonqualified pension, profit
sharing, deferred compensation or supplemental plan maintained by the Company
for the Employee’s benefit had the Employee continued his or her employment with
the Company for one additional year following his or her Date of Termination,
provided that the Employee was fully vested under such plans immediately prior
to his or her Date of Termination, payable within six (6) business days
following the Date of Termination, provided all conditions to payment have been
satisfied.

Without limiting the rights of the Employee at law or in equity, if the Company
fails to make any payment required to be made under Sections 4 and 6 of this
Agreement on a timely basis, the Company shall pay interest on the amount
thereof to the Employee until the date such payment is made at an annualized
rate of interest equal to twelve percent (12%).

 

  (b) Release. As a condition to receiving payments under this Section 6, no
later than forty five (45) days after having been presented such release by the
Company, the Employee shall have executed and delivered to the Company a general
release of claims in favor of the Company, its current and former Subsidiaries,
affiliates and stockholders, and the current and former directors, officers,
employees and agents of the Company in a form acceptable to the Company, and the
Employee’s general release shall have become irrevocable.

 

7. No Set-Off; Company’s Obligations; Mitigation. The Company’s obligation to
make the payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall not be affected by any set-off, counterclaim,
recoupment, defense, or other claim, right or action that the Company may have
against the Employee or others. In no event shall the Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to the Employee under any of the provisions of this Agreement,
and such amounts shall not be reduced whether or not the Employee obtains other
employment.

 

8.

Indemnification of Legal Fees. Effective only upon a Change in Control, it is
the intent of the Company that the Employee not be required to incur the
expenses associated with the enforcement of his or her rights under this
Agreement following such a Change in Control by litigation or other legal action
because the cost and expense thereof would substantially detract from the
benefits and payments intended to be extended to the Employee hereunder
following a Change in Control. Accordingly, following a Change in Control if it
should appear to the Employee that the Company has failed to comply with any of
its obligations under this Agreement which arose following a Change in Control
or in the event that the Company or any other person takes any action to declare
this Agreement void or unenforceable, or institutes any litigation designed to
deny, or to recover from, the Employee the benefits intended to be provided to
the Employee hereunder, the Company irrevocably authorizes the Employee from
time to time to retain

 

10



--------------------------------------------------------------------------------

  counsel of his or her choice, at the expense of the Company as hereafter
provided, to represent the Employee in connection with the initiation or defense
of any litigation or other legal action with respect to this Agreement, whether
by or against the Company, or any Subsidiary, director, officer, stockholder or
other person affiliated with the Company. Notwithstanding any existing or prior
attorney-client relationship between the Company and such counsel, the Company
irrevocably consents to the Employee’s entering into an attorney-client
relationship with such counsel, and in that connection the Company and the
Employee agree that a confidential relationship shall exist between the Employee
and such counsel. Following a Change in Control, the Company shall pay or cause
to be paid and shall be solely responsible for any and all attorneys’ and
related fees and expenses incurred by the Employee as a result of the Company’s
failure to perform this Agreement or any provision hereof or as a result of the
Company or any person contesting the validity or enforceability of this
Agreement or any provision hereof as aforesaid, provided any such reimbursement
of attorneys’ and related fees and expenses shall be made not later than
December 31 of the year following the year in which the Employee incurred the
expense.

 

9. Section 280G.

 

  (a) In the event that any payment or benefit received or to be received by the
Employee (including any payment or benefit received in connection with a Change
in Control or the termination of the Employee’s employment pursuant to the terms
of this Agreement) (all such payments and benefits, together, the “Total
Payments”) would be subject (in whole or part), to any excise tax imposed under
Section 4999 of the Code, or any successor provision thereto (the “Excise Tax”),
then, after taking into account any reduction in the Total Payments provided by
reason of Section 280G of the Code in such other plan, program, arrangement or
agreement, the Company will reduce the Total Payments to the extent necessary so
that no portion of the Total Payments is subject to the Excise Tax (but in no
event to less than zero); provided, however, that the Total Payments will only
be reduced if (i) the net amount of such Total Payments, as so reduced (and
after subtracting the net amount of federal, state, municipal and local income
taxes on such reduced Total Payments and after taking into account the phase out
of itemized deductions and personal exemptions attributable to such reduced
Total Payments), is greater than or equal to (ii) the net amount of such Total
Payments without such reduction (but after subtracting the net amount of
federal, state, municipal and local income taxes on such Total Payments and the
amount of Excise Tax to which the Employee would be subject in respect of such
unreduced Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments.

 

  (b)

In the case of a reduction in the Total Payments, the Total Payments will be
reduced in the following order: (i) payments that are payable in cash that are
valued at full value under Treasury Regulation Section 1.280G-1, Q&A 24(a) will
be reduced (if necessary, to zero), with amounts that are payable last reduced
first; (ii) payments and benefits due in respect of any equity valued at full
value under Treasury Regulation Section 1.280G-1, Q&A 24(a), with the highest
values

 

11



--------------------------------------------------------------------------------

  reduced first (as such values are determined under Treasury Regulation
Section 1.280G-1, Q&A 24) will next be reduced; (iii) payments that are payable
in cash that are valued at less than full value under Treasury Regulation
Section 1.280G-1, Q&A 24, with amounts that are payable last reduced first, will
next be reduced; (iv) payments and benefits due in respect of any equity valued
at less than full value under Treasury Regulation Section 1.280G-1, Q&A 24, with
the highest values reduced first (as such values are determined under Treasury
Regulation Section 1.280G-1, Q&A 24) will next be reduced; and (v) all other
non-cash benefits not otherwise described in clauses (ii) or (iv) will be next
reduced pro-rata. Any reductions made pursuant to each of clauses (i)-(v) above
will be made in the following manner: first, a pro-rata reduction of cash
payment and payments and benefits due in respect of any equity not subject to
Section 409A of the Code, and second, a pro-rata reduction of cash payments and
payments and benefits due in respect of any equity subject to Section 409A of
the Code as deferred compensation.

 

  (c) For purposes of determining whether and the extent to which the Total
Payments will be subject to the Excise Tax: (i) no portion of the Total Payments
the receipt or enjoyment of which the Employee shall have waived at such time
and in such manner as not to constitute a “payment” within the meaning of
Section 280G(b) of the Code will be taken into account; (ii) no portion of the
Total Payments will be taken into account which, in the opinion of tax counsel
(“Tax Counsel”) reasonably acceptable to the Employee and selected by the
accounting firm which was, immediately prior to the Change of Control, the
Company’s independent auditor (the “Auditor”), does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (including by
reason of Section 280G(b)(4)(A) of the Code) and, in calculating the Excise Tax,
no portion of such Total Payments will be taken into account which, in the
opinion of Tax Counsel, constitutes reasonable compensation for services
actually rendered, within the meaning of Section 280G(b)(4)(B) of the Code, in
excess of the “base amount” (as set forth in Section 280G(b)(3) of the Code)
that is allocable to such reasonable compensation; and (iii) the value of any
non-cash benefit or any deferred payment or benefit included in the Total
Payments will be determined by the Auditor in accordance with the principles of
Sections 280G(d)(3) and (4) of the Code.

 

  (d) At the time that payments are made under this Agreement, the Company will
provide the Employee with a written statement setting forth the manner in which
such payments were calculated and the basis for such calculations, including any
opinions or other advice the Company received from Tax Counsel, the Auditor, or
other advisors or consultants (and any such opinions or advice which are in
writing will be attached to the statement). All such calculations and opinions
shall be binding on the Company and the Employee.

 

12



--------------------------------------------------------------------------------

10. Covenants of Employee.

 

  (a) Non-Competition and Non-Solicitation.

 

  (1) Purpose and Definition. To protect the Protected Information the Employee
receives, and in consideration of receiving that Protected Information and
compensation and benefits from the Company, and for other valuable
consideration, the Employee agrees to the following non-competition and
non-solicitation covenants.

 

  (2) As used in this Agreement, “Protected Information” means information
possessed by the Company or a parent, predecessor, Subsidiary, joint venture, or
partnership of the Company, or any other entity whose assets, stock, or business
activities have been acquired by the Company (collectively, the “Related
Companies”), whether developed by the Employee or otherwise, that is not
generally known publicly and that has value, gives the Company or its Related
Companies a competitive advantage or otherwise qualifies as a “trade secret”
under applicable laws. Protected Information includes information that has been
provided to the Company or its Related Companies by a third party and that is
subject to restrictions on disclosure and/or use. Protected Information will
generally include, but is not limited to, research, software, engineering
drawings, service documentation, competitive intelligence, supplier names and
data, customer information, business strategies, planned acquisitions or
divestitures, quotations, discounts, data compilations, items marked as
“confidential”, “secret”, “proprietary” or “privileged”, and any other
information the Company has not publicly or lawfully obtained from third parties
who are not bound by a confidentiality agreement with the Company, is not
Protected Information. In the event the Employee is unsure if something is to be
treated as Protected Information, the Employee shall treat it as such until
expressly advised otherwise by an officer of the Company.

 

  (3) Noncompetition. During the Employee’s employment and for a period of one
(1) year after the Date of Termination, the Employee shall not: (A) directly or
indirectly act in concert or conspire with any person employed by the Company in
order to engage in or prepare to engage in or to have a financial or other
interest in any business or any activity that the Employee knows (or reasonably
should have known) to be directly competitive with the business of the Company
as then being carried on; or (B) serve as an employee, agent, partner,
shareholder, director, or consultant for, or in any other capacity participate,
engage, or have a financial or other interest in any business or any activity
that the Employee knows (or reasonably should have known) to be directly
competitive with the business of the Company as then being carried on (provided,
however, that notwithstanding anything to the contrary contained in this
Agreement, the Employee may own up to two percent (2%) of the outstanding shares
of the capital stock of a company whose securities are registered under
Section 12 of the Securities Exchange Act of 1934).

 

13



--------------------------------------------------------------------------------

  (4) Confidentiality. The Company has advised the Employee and the Employee
acknowledges that it is the policy of the Company to maintain as secret and
confidential all Protected Information, and that Protected Information has been
and will be developed at substantial cost and effort to the Company. The
Employee shall not at any time, directly or indirectly, divulge, furnish, or
make accessible to any person, firm, corporation, association, or other entity
(otherwise than as may be required in the regular course of the Employee’s
employment), nor use in any manner, either during the Employee’s employment or
after termination for any reason, any Protected Information, or cause any such
Protected Information of the Company to enter the public domain.

 

  (5) Nonsolicitation. During the Employee’s employment and for a period of one
(1) year after the Date of Termination, the Employee shall not: (A) employ or
retain or solicit for employment or arrange to have any other person, firm, or
other entity employ or retain or solicit for employment or otherwise participate
in the employment or retention of any person who is an employee or consultant of
the Company; or (B) solicit suppliers or customers of the Company or induce any
such person to terminate his, her, or its relationship with the Company.

 

  (6) Cooperation. Employee agrees to cooperate with the Company and its
attorneys in connection with any and all lawsuits, claims, investigations, or
similar proceedings that have been or could be asserted at any time arising out
of or related in any way to Employee’s employment by the Company or any of its
Subsidiaries.

 

  (7) Nondisparagement. At all times, the Employee agrees not to disparage the
Company or otherwise make comments harmful to the Company’s reputation.

 

  (8) California Law. To the extent that California law is deemed to govern this
Agreement, the restrictions set forth in Sections 10(a)(3) (with respect to
post-employment competition) and (5) (with respect to post-employment
solicitation) of this Agreement do not apply to the Employee.

 

  (b) Reasonableness of Restrictions. The Employee acknowledges that he or she
has carefully considered the nature and extent of the restrictions upon him or
her, and the rights and remedies conferred upon the Company in this Agreement,
and acknowledges and agrees that the same: (i) are reasonable in scope,
territory, and duration; (ii) are designed to eliminate competition which
otherwise would be unfair to the Company; (iii) do not stifle his or her
inherent skill and experience; (iv) would not operate as a bar to his or her
sole means of support; (v) are fully required to protect the legitimate
interests of the Company; and (vi) do not confer a benefit upon the Company
disproportionate to the detriment of the Employee.

 

14



--------------------------------------------------------------------------------

11. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company or the Employee to have the
Employee remain in the employment of the Company or any Subsidiary prior to or
after any Change in Control; provided, however, that any termination of
employment of the Employee or the removal of the Employee from such Employee’s
office or position (other than a termination by the Company for Cause, or
termination for death or Disability) in the three (3) month period preceding a
Change in Control shall be deemed to be a termination or removal of the Employee
after a Change in Control for purposes of this Agreement.

 

12. Successors.

 

  (a) The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business and/or assets of the Company, by agreement in
form and substance satisfactory to the Employee, expressly to assume and agree
to perform this Agreement in the same manner and to the same extent the Company
would be required to perform if no such succession had taken place. This
Agreement shall be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business and/or assets of
the Company whether by purchase, merger, consolidation, reorganization or
otherwise (and such successor shall thereafter be deemed the “Company” for the
purposes of this Agreement), but shall not otherwise be assignable, transferable
or delegable by the Company.

 

  (b) This Agreement shall inure to the benefit of and be enforceable by the
Employee’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and/or legatees.

 

  (c) This Agreement is personal in nature and neither of the parties hereto
shall, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Section 12(a) hereof. Without limiting the generality of the foregoing, the
Employee’s right to receive payments hereunder shall not be assignable,
transferable or delegable, whether by pledge, creation of a security interest or
otherwise, other than by a transfer by his or her will or by the laws of descent
and distribution and, in the event of any attempted assignment or transfer
contrary to this Section 12(c), the Company shall have no liability to pay any
amount so attempted to be assigned, transferred or delegated.

 

  (d) The Company and the Employee recognize that each party will have no
adequate remedy at law for breach by the other of any of the agreements
contained herein and, in the event of any such breach, the Company and the
Employee hereby agree and consent that the other shall be entitled to a decree
of specific performance, mandamus or other appropriate remedy to enforce
performance of this Agreement.

 

15



--------------------------------------------------------------------------------

13. Miscellaneous.

 

  (a) This Agreement and all matters relating to Employee’s employment shall be
governed by and construed in accordance with the laws of the State of Ohio,
without regard to conflicts of laws principles thereof. Each party to this
Agreement (i) consents to the personal jurisdiction of the state and federal
courts having jurisdiction in Summit County, Ohio, (ii) stipulates that the
proper, exclusive, and convenient forum and venue for legal adjudication of any
issue arising out of this Agreement or relating to claims between the parties is
Summit County, Ohio for state court proceedings, and the Northern District of
Ohio, Akron location, for federal district court proceedings, and (iii) waives
any defense, whether asserted by a motion or pleading, that Summit County, Ohio,
or the Northern District of Ohio, Akron location, is an improper or inconvenient
venue.

 

  (b) Any notices, requests, demands, or other communications provided for by
this Agreement shall be sufficient if in writing and if sent by registered or
certified mail to the Employee at the last address he or she has filed in
writing with the Company or, in the case of the Company, at its principal
offices.

 

  (c) The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of any other provision of this
Agreement. Any invalid or unenforceable provision shall be deemed severed from
this Agreement to the extent of its invalidity or unenforceability, and this
Agreement shall be construed and enforced as if the Agreement did not contain
that particular provision to the extent of its invalidity or unenforceability,
provided that in lieu of any such invalid or unenforceable term or provision,
the parties hereto intend that there shall be added as a part of this Agreement
a provision as similar in terms to such invalid or unenforceable provision as
may be possible and be valid and enforceable.

 

  (d)

The intent of the parties is that payments and benefits under this Agreement
comply with Section 409A of the Code to the extent subject thereto, and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted and administered to be in compliance therewith. Notwithstanding any
provisions of this Agreement to the contrary, to the extent required in order to
avoid accelerated taxation and/or tax penalties under Section 409A of the Code,
the Employee shall not be considered to have terminated employment with the
Company for purposes of this Agreement and no payments shall be due to the
Employee under Section 6 of this Agreement until the Employee would be
considered to have incurred a “separation from service” from the Company within
the meaning of Section 409A of the Code. For purposes of this Agreement, each
amount to be paid or benefit to be provided shall be construed as a separate
identified payment for purposes of Section 409A of the Code, and any payments
that are due within the “short term deferral period” as defined in Section 409A
of the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. To the extent required to avoid an accelerated or additional

 

16



--------------------------------------------------------------------------------

  tax under Section 409A of the Code, amounts reimbursable to the Employee under
this Agreement shall be paid to the Employee on or before the last day of the
year following the year in which the expense was incurred and the amount of
expenses eligible for reimbursement (and in-kind benefits provided to the
Employee) during any one year may not affect amounts reimbursable or provided in
any subsequent year; provided, however, that with respect to any reimbursements
for any taxes which the Employee would become entitled to under the terms of the
Agreement, the payment of such reimbursements shall be made by the Company no
later than the end of the calendar year following the calendar year in which the
Employee remits the related taxes were incurred. Notwithstanding any provisions
of this Agreement to the contrary, if the Employee is a “specified employee”
(within the meaning of Section 409A of the Code and determined pursuant to any
policies adopted by the Company consistent with Section 409A of the Code (a
“Specified Employee”)), at the time of the Employee’s separation from service
and if any portion of the payments or benefits to be received by the Employee
upon separation from service would be considered deferred compensation under
Section 409A of the Code and cannot be paid or provided to the Employee during
the six-month period immediately following the Employee’s separation from
service without the Executive incurring taxes, interest or penalties under
Section 409A of the Code, such amounts that would otherwise be payable pursuant
to this Agreement and benefits that would otherwise be provided pursuant to this
Agreement, in each case, during the six-month period immediately following the
Employee’s separation from service will instead be paid or made available on the
earlier of (i) first business day after the date that is six (6) months
following the Employee’s separation from service and (ii) the Executive’s death.

 

  (e) The Company may withhold from any amounts payable under this Agreement all
federal, state, city or other taxes as shall be required pursuant to any law or
government regulation or ruling.

 

  (f) Treatment of outstanding long-term equity incentive awards shall be in
accordance with the terms and conditions of the award agreements and plan
pursuant to which the incentives were granted.

 

  (g) To the extent consistent with state law, the Employee authorizes the
Company to conduct drug tests and background checks on the Employee during the
Employee’s employment with the Company at times determined by the Company.
Failure to successfully complete or pass each drug test and background check is
reason for immediate termination.

 

  (h) No provisions of this Agreement may be modified, waived or discharged
unless such waiver, modification or discharge is agreed to in writing signed by
the Employee and the Company. No waiver by either party hereto at any time of
any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time.

 

17



--------------------------------------------------------------------------------

  (i) The Employee and the Company acknowledge that, except as provided in any
other written agreement between the Employee and the Company, the employment of
the Employee by the Company is “at will” and, prior to or after the occurrence
of a Change in Control, the Employee’s employment may be terminated by either
the Employee or the Company at any time. This Agreement represents the entire
agreement between the parties relating to the subject matter hereof and replaces
any and all prior agreements pertaining thereto between the Employee and the
Company, provided the Offer Letter shall be in full force and effect and to the
extent there are inconsistences between this Agreement and the Offer Letter, the
terms that are more favorable to the Employee shall control. No agreements or
representations, oral or otherwise, expressed or implied with respect to the
subject matter hereof have been made by either party which are not set forth
expressly in this Agreement or the Offer Letter.

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the date first above written.

 

DIEBOLD NIXDORF, INCORPORATED: /s/ Jonathan B. Leiken By: Jonathan B. Leiken
Title: Senior Vice President, Chief Legal Officer and Secretary

 

EMPLOYEE:

/s/ Gerrard Schmid

 

18